DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on April 6, 2022. Claim 1 has been amended. Claims 4, 5, 8—13, 15, 16, 23 and 24 have been withdrawn. Claim 19 has been canceled.

Response to Arguments
Applicant's arguments filed on April 6, 2022 have been fully considered but they are not persuasive. 
After reconsideration of the amendment filed on April 6, 2022, the Examiner acknowledges that the prior art to Cohen still discloses the new limitation because the new limitation appears to be the same as the aforementioned limitation in lines 14-15, It reads “at least first and second adjacent inlet gaps between inlet members including at least first and second openings”. Therefore, the new limitation does not result in overcoming the rejection under Cohen. It is noted by the Examiner, the prior art to Cohen does not disclose the at least first and second openings are substantially coplanar.  Therefore, the Applicant is suggested to amend the claim to further define the at least first and second openings are substantially coplanar.
Applicant's arguments filed on March 4, 2022 have been fully considered but they are not persuasive. 
As to page 9 of Applicant’s arguments, Applicant argued that the prior art to Cohen fails to disclose the pressure reducing section including at least one nonlinear rail portion. However, the Examiner respectfully disagrees. In accordance with Merriam Webster, linear is defined as a graph that is a line and especially a straight line. Figure 6 and Col. 6 lines 51-63 of Cohen disclose the expanded roots 16/17 of the teeth 14/15 have gradually increasing angle in the downstream direction with the curved or obtuse-angle juncture of the bottom wall 13 , so the pressure reducing section exhibits at least one nonlinear rail portion because of the curved/angle surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 7,735,758 B2).
Regarding claim 1, Cohen discloses an emitter for use with a drip irrigation tape, the drip irrigation tape having a tape wall, at least a portion of the tape wall defining a tape flow path and a tape outlet (capable of, intended use), comprising: 
an outlet section (12) in fluid communication with the tape outlet; 
a pressure reducing section (10, see Col. 4 lines 9-12) in fluid communication with the outlet section; 
an inlet section (11) in fluid communication with the pressure reducing section and the tape flow path, wherein the outlet section, the pressure reducing section, and the inlet section extend from a base (base of emitter) toward the tape wall, and wherein the outlet section, the pressure reducing section, the inlet section, the base, and a portion of the tape wall define an emitter flow path; 
the emitter including at least one selected from the group consisting of:
the inlet section (11) including a plurality of inlet members (18) having a proximal end proximate the pressure reducing section and a distal end, the plurality of inlet members including at least a first plurality of inlet members (18b) arranged in a first row and forming at least first and second adjacent inlet gaps (first gap formed by the height of adjacent 18b and second gap formed by the horizontal space of adjacent 18b, see Figs. 7 and 7a) between inlet members (18a/18b) including at least first and second openings having different sizes, the at least first and second openings being part of the at least first and second adjacent inlet gaps (Figs. 7  and 7b);
the pressure reducing section including at least first and second pressure reducing portions, the first pressure reducing portion having a first pressure reducing configuration with at least a first resistance feature and the second pressure reducing portion having a second pressure reducing configuration with at least a second resistance feature, the first and second pressure reducing configurations being different (see figure 6);
the pressure reducing section including at least one nonlinear rail portion (see figure 6 and Col. 6 lines 51-63, in accordance with Merriam Webster, linear is defined as a graph that is a line and especially a straight line. The expanded roots 16/17 of the teeth 14/15 have various angle in the downstream direction with the curved or obtuse-angle juncture of the bottom wall 13 , so the pressure reducing section exhibits at least one nonlinear rail portion); 
a pressure responsive section including at least one nonlinear rail portion; and the base including a first base portion and a second base portion, the first base portion having a first base configuration and the second base portion having a second base configuration, the first and second base configurations being different, wherein at least one of the first base portion or the second base portion is positioned in one or more of the inlet section, the pressure reducing section, or the outlet section.
Regarding claim 2, Cohen further discloses wherein the first openings are proximate the proximal end (both are proximate to the proximal end) and the second openings are larger than the first openings (Fig. 7a horizontal space of 18b is bigger than vertical space of 18b).
Regarding claim 3, Cohen further discloses wherein the first and second openings are defined by at least one selected from the group consisting of:
first and second spacing, respectively, between adjacent inlet members (see figure 7); 
first and second heights, respectively, between first and second inlet gap floors of the first and second inlet gaps and the tape wall (7a(;
first and second angular relationships of inlet members; and 
first and second configurations of the plurality of inlet members (see figure 7 and 7a).
	Regarding claim 6, Cohen further discloses wherein the plurality of inlet members form one or more rows (18a) extending from proximate the pressure reducing section, wherein at least one portion of the one or more rows are either parallel or at an angle relative to the emitter longitudinal axis (see figure 7).
	Regarding claim 7, Cohen further discloses wherein a portion of the plurality of inlet members extends at least partially along at least one of the group consisting of the pressure reducing section (10, Fig. 7) and the outlet section.
	Regarding claim 14, Cohen further discloses further comprising a plurality of features in the pressure reducing section, one or more of the plurality of features having a configuration selected from the group consisting of angled relative to the at least one rail portion, curved compound angle, linear compound angle, curvilinear angle, angled tip, and angled face (see figures, 6b and 6c for details of features).
	Regarding claim 17, Cohen further discloses wherein the pressure reducing section includes a rail, at least a portion of the rail being angled relative to a longitudinal axis of the emitter (Fig. 6).
	Regarding claim 18, Cohen further discloses wherein at least one of the plurality of inlet members differs in angular orientation relative to a longitudinal axis of the emitter (inlet members 11 appear perpendicular to longitudinal axis).
	Regarding claim 20, Cohen further discloses wherein the plurality of inlet members includes a second plurality of inlet members (18a) arranged in a second row (Fig. 7) and forming at least third (horizontal gap between 18a) and fourth (horizontal gap between 18a and 18b) adjacent inlet gaps between inlet members (18a/18b) including at least third and fourth openings have different sizes (Fig. 7).
	Regarding claim 21, Cohen further discloses wherein the first and third openings are proximate the proximal end and the second and fourth openings are proximate the distal end, the first opening being different than the second opening, the third opening being different than the fourth opening (inlet members 18a/18b wherein the gaps are distinct and one extends to the distal end on both sides, see figure 7).
	Regarding claim 22, Cohen further discloses wherein at least a portion of one of the at least first row or the at least second row extends in a line parallel with at least a portion of a rail of the pressure reducing section (Fig. 7).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752